Citation Nr: 1110178	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to waiver of overpayment of Chapter 35 benefits on behalf of the Veteran's dependent son, J.L. to include the validity of the overpayment created, in the amount of $4092.60.  

(The issue concerning entitlement to special monthly compensation based on the need for aid and attendance of another person or at the housebound rate is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record raises questions as to the validity of the amount of the overpayment created.  The Veteran has requested entitlement to waiver; however, his statements also appear to challenge to the validity of the creation of the debt.  He asserts that he did not know that he was not entitled to Chapter 35 benefits on behalf of a dependent child while the child also received benefits on his own behalf.  He relates that VA provided him with the benefits and also awarded his son benefits for nearly two years and did not notify him that he was not entitled to the benefits.  

The Court has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2010), VAOPGCPREC 6-98 (Apr. 24, 1998).  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled. 38 C.F.R. § 1.962 (2010).  As such, the Board believes that further action by the Committee to determine whether the creation of the debt at issue was proper and, if so, the correct amount is needed prior to further appellate consideration.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review.  

It is unclear whether some of the assessed indebtedness in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated.  Moreover, there is no audit in the record showing how the debt was calculated or indicating the amount of any repayments.  Consequently, if the debt is determined to be valid, the Veteran should be asked to submit an updated financial status report (FSR).  The Board reminds the Veteran that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Set forth in the record a written paid and due audit of the Veteran's Chapter 35 benefits on behalf of his dependent son, J.L. for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due, if any.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.  

2.  After completion of the above, as well as any other action deemed necessary, the Committee should adjudicate the issue of whether the overpayment of Chapter 35 benefits on behalf of the Veteran's dependent son, J.L. at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response.  

3.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including an updated FSR, providing all current income, expenses, and assets.  

The Veteran is reminded that to obtain appellate review of any issue not currently in appellate status (that is, the validity of the debt), a timely appeal must be perfected.  While VA must afford the Veteran and his representative the appropriate time period in which to respond, the Veteran should perfect an appeal with respect to the validity of the debt, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.  

4.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  

5.  If the Committee's determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 1.965(a) (2010).  This document should further reflect detailed reasons and bases for the decision reached.  The Veteran and his representative should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

